Title: To Thomas Jefferson from Frederick Winslow Hatch, 26 January 1825
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirWednesday 26th Jany 1825My school being too small this session to permit any sufficient inducement for the continuance of Mr Hern in the establishment, he is about to leave Town with a view to a situation elsewhere. My engagements to Mr Hern pledge me for one half of the whole amount of tuition, which circumstance together with my almost sole dependance upon my school for the necessities of my family, compel me, however reluctantly, to ask the present aid of my friends. Any assistance which it may be in your power conveniently to render me at this juncture will be truly acceptable & pass’d to your credit on account of Tuition of your Grandsons for the last Session, ending 14th Decr 1824—Very respecty & AffectyF W HatchP. S. Mr H will not leave Town till Monday next—F W H